Citation Nr: 0913523	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for a service-connected right foot disorder, claimed as right 
foot enthesopathy in postero-upper calcaneus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in April 2007 
and June 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The April 2007 
rating decision granted service connection for bilateral 
hearing loss, assigning a noncompensable rating, effective 
from September 2006, and denied the remaining benefits sought 
on appeal.  The June 2008 rating decision granted service 
connection for a right foot disorder, assigning a 20 percent 
rating, effective from September 2006.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

The issues of entitlement to service connection for a back 
disorder and a right shoulder disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is not at a level of 
severity to warrant a compensable schedular evaluation.

3.  The Veteran's right foot disorder is manifested by severe 
pain, weakness, abnormal weight bearing, the ability to only 
walk a few feet by putting weight on the ball of the foot, 
and the use of a wheelchair.  

4.  In an unappealed rating decision issued in April 1969, 
the RO determined that service connection for a back disorder 
was not warranted, on the basis that there was no evidence of 
a disability during service.

5.  Evidence added to the record since the final April 1969 
RO denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 

6.  In an unappealed rating decision issued in November 1994, 
the RO determined that service connection for a right 
shoulder disorder was not warranted, on the basis that there 
was no evidence of a chronic condition after service.

7.  Evidence added to the record since the final November 
1994 RO denial is not cumulative and redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for the 
Veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).

2.  The criteria for an initial 30 percent rating for the 
Veteran's right foot disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 4.1, 4.2, 4.7, 4.10, 4.71a Diagnostic Code 5299-5284 
(2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's initial rating claims, prior to 
the initial adjudication of the Veteran's claim for service 
connection in April 2007 in this case, the RO sent the 
Veteran a letter, dated in November 2006, which satisfied the 
duty to notify provisions, including how a disability rating 
and effective date would be assigned should service 
connection be granted.  In any event, because the claims for 
service connection were ultimately granted, a defect, if any, 
in the contents or timing of the notice was harmless error as 
to those claims.  Dingess, 19 Vet. App. at 491; Goodwin, 22 
Vet. App. at 137.  

Subsequently, the Veteran submitted an NOD with the initial 
disability ratings assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an October 2007 and September 2008 statement of the 
case (SOC) and November 2007 and June 2008 supplemental 
statements of the case.  These documents informed the Veteran 
of the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

With regard to the Veteran's application to reopen his claim 
for entitlement to service connection for a back disorder and 
a right shoulder disorder, the RO also had a duty to notify 
the Veteran what information or evidence was needed in order 
reopen his claims.  In the decision below, the Board has 
reopened the Veteran's claims for service connection for a 
back disorder and a right shoulder disorder, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA medical records dated through August 
2008 are on file.  The Veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant treatment 
records, VA afforded the Veteran a VA examination in February 
2007 to evaluate his bilateral hearing loss and in May 2008 
to evaluate his right foot disorder.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  




LAW AND ANALYSIS

I.  Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

	A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100.  In this regard, the Veteran was 
afforded a VA examination in February 2007.  As part of that 
examination, the Veteran underwent an audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
60
60
LEFT
25
35
40
60
70

The Veteran's average pure tone threshold was 50 decibels in 
his right ear and 51.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 86 in the left ear.  The results of 
the February 2007 VA examination correspond to Level II 
hearing for both the right ear and the left ear in Table VI.  
38 C.F.R. § 4.85(b).  When those values are applied to Table 
VII, it is apparent that the currently assigned 
noncompensable disability evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects 
his hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether an initial compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  At the time of the February 2007 VA 
examination, the Veteran's disability did not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
Veteran did not have pure tone thresholds of 55 decibels or 
more at each of the frequencies of 1000, 2000, 3000 or 4000 
hertz or a pure tone threshold of 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that the current noncompensable (0 percent disability) 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for bilateral hearing loss.  38 
C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

The Board does observe the Veteran's attorney's argument on 
the November 2007 Substantive Appeal (VA Form 9), that there 
is a "fatal conflict" in the disability regulations 
pertaining to bilateral hearing loss.  Specifically, the 
Veteran's attorney contends that the Veteran suffers from a 
compensable hearing loss using the Maryland CNC test, because 
38 C.F.R. § 3.384 provides that "for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered a disability when . . . speech recognition 
scores using the Maryland CNC test are less than 94 
percent."  First and foremost, the Board notes that 
38 C.F.R. § 3.384 does not state this.  In fact, 38 C.F.R. 
§ 3.384 refers to psychosis, not hearing loss, and it appears 
that the Veteran's attorney is actually attempting to cite 
38 C.F.R. § 3.385, disability due to impaired hearing.  
However, 38 C.F.R. § 3.385 states that impaired hearing will 
be considered a disability pursuant to certain auditory 
threshold findings or Maryland CNC test findings; it does not 
state when a disability will be considered compensable 
pursuant to these findings.  The evaluation of hearing loss 
disabilities is set out in 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.  These regulations do not provide for a 
compensable rating of a Veteran's bilateral hearing loss 
based solely on the Maryland CNC test.  Indeed, Table VI 
provides that hearing impairment is determined based on 
puretone threshold average and speech discrimination 
(Maryland CNC test), and Table VIa provides for hearing 
impairment based on puretone threshold average only.  
Furthermore, VA's policies in conducting audiometric testing 
were recently upheld in Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

Thus, while the criteria for a noncompensable evaluation for 
the Veteran's service-connected bilateral hearing loss has 
been shown by the medical evidence of record, the criteria 
for a higher (compensable) disability evaluation for 
bilateral hearing loss are not met for any portion of the 
appeal period.  In essence, the preponderance of the evidence 
is against an initial compensable evaluation for bilateral 
hearing loss.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
compensable evaluation for any portion of the appeal period.

	B.  Right Foot Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In this case, the Veteran's service-connected right foot 
disorder has been assigned a 20 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008). The hyphenated diagnostic code in this case indicates 
that an unlisted musculoskeletal disorder, under Diagnostic 
Code 5299, is the service-connected disorder, and other foot 
injuries, under Diagnostic Code 5284, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 10 percent evaluation when they are moderate in 
degree.  A 20 percent evaluation is warranted when they are 
moderately severe in degree.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to an initial 30 percent disability 
rating for his service-connected right foot disorder.  In 
this regard, the Veteran underwent a VA examination in May 
2008.  At that examination, the Veteran reported pain in the 
right medial talar-calcaneal joints.  He stated that he could 
only walk a few feet by putting weight on the ball of his 
foot, and that he took oxycodone four times a day for joint 
pain.  He stated that pain interfered with his sleep but that 
his pain was not increased by the weather.  The examiner 
noted that the Veteran was basically wheelchair bound because 
weight on his foot caused severe pain.  The Veteran reported 
pain, swelling, heat, stiffness, fatigability, weakness and 
lack of endurance while standing and walking.  These symptoms 
were experienced in the right medial heel.  He stated that he 
had flare-ups of his foot joint disease weekly or more often, 
and that these flare-ups lasted 1 to 2 days.  The examiner 
stated that the effects of flare-ups on limitation of motion 
or other functional impairment was severe.  The examiner also 
stated that there was objective evidence of pain, noting that 
any ankle or posterior foot movements elicited severe pain.  
The examiner continued that there was also objective evidence 
of tenderness in the medial upper calcaneus and objective 
evidence of weakness generalized through the posterior foot.  
Furthermore, there was objective evidence of abnormal weight 
bearing, as evidenced by the Veteran's unusual shoe wear 
pattern.  Decreased pulses in the right foot were also noted.  
In addition, the examiner noted that the Veteran was in a 
wheelchair due to foot pain.  The examiner diagnosed the 
Veteran with moderate calcaneal enthesopathy with a small 
plantar spur.  The examiner continued that this diagnosis had 
moderate to severe effects on the Veteran's activities of 
daily living, and that the Veteran was currently retired and 
therefore there were no effects on his employment. 

Based on the foregoing, the Board finds that a 30 percent 
initial disability rating under Diagnostic Codes 5299-5284 
most closely approximates the Veteran's current disability 
level.  In this regard, both the Veteran and the May 2008 VA 
examiner characterized the Veteran's foot pain as "severe."  
Although the examiner ultimately diagnosed a moderate right 
foot disability, the examiner did note that there was 
objective evidence of painful motion, tenderness and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 
supra.  In addition, the examiner also noted that the Veteran 
was confined to a wheelchair due to his right foot disorder.  
Although in the September 2008 SSOC, the RO noted that VAMC 
treatment records also state that the Veteran was in a 
wheelchair due to his nonservice-connected ankle disorder, 
the Board will resolve any reasonable doubt in this regard in 
favor of the Veteran.  Accordingly, the Board finds that an 
increased initial rating of 30 percent is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.

The Board has also evaluated the Veteran's right foot 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 30 
percent.  However, the Veteran has never been found to have 
acquired flatfoot, weak foot, claw foot (pes cavus), hallux 
rigidus, hallux vulgus, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones.  Therefore, Diagnostic 
Codes 5276 to 5278 and 5280 to 5283 are not for application 
in this case.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 30 percent at 
any point during the instant appeal.  In this regard, the 
Board notes that a 30 percent disability evaluation is the 
highest evaluation available pursuant to Diagnostic Code 
5284.  Therefore, no staged ratings are appropriate.  See 
Fenderson, supra.  

Thus, while the criteria for an initial 30 percent evaluation 
have been met and the appeal is granted to this extent, the 
criteria for a higher disability evaluation for a right foot 
disorder are not met for any portion of the appeal period.  
In essence, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for a right foot disorder.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 30 
percent for any portion of the appeal period.

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss or right foot disorder are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bilateral hearing loss or right foot disorder has 
caused frequent periods of hospitalization or marked 
interference with his employment.  In fact, the May 2008 VA 
examiner stated that there was no history of a foot related 
hospitalization or surgery.  In addition, the Veteran has 
indicated that he has been retired since 1979.  Therefore, 
the evidence of record did not indicate, nor did the Veteran 
contend, that he had marked interference with employment due 
solely to his service- connected disabilities.  Additionally, 
the Board finds that the rating criteria to evaluate the 
Veteran's bilateral hearing loss and his right foot disorder 
reasonably describe his disability level and symptomatology.  
Although the Veteran's attorney stated that the diagnostic 
criteria for rating the Veteran's bilateral hearing loss was 
inadequate, as was discussed above, the substance and 
application of Diagnostic Code 6100 has been recently upheld 
as a reasonable exercise of the Secretary's rulemaking 
authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Therefore, the Board finds that the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Claims to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in a decision dated in April 1969, and the 
Veteran's claim for service connection for a right shoulder 
disorder was previously considered and denied by the RO in a 
decision dated in November 1994.  The Veteran was notified of 
those decisions and of his appellate rights; however he did 
not appeal those decisions.  Therefore, the RO's decisions in 
those matters are final.  See 38 U.S.C.A. §§ 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.

In September 2006, the Veteran essentially requested that his 
claims for service connection for a back disorder and a right 
shoulder disorder be reopened.  The April 2007 rating 
decision now on appeal denied reopening the Veteran's claims 
for a back disorder and a right shoulder disorder on the 
basis that new and material evidence had not been submitted.  
Nonetheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed on or after August 29, 2001, as was the application in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the April 1969 and November 1994 rating 
decisions denied the Veteran's claims for service connection 
for a back disorder and a right shoulder disorder, 
respectively.  In the April 1969 rating decision, the RO 
observed that the Veteran's service medical records were 
negative for any complaints or treatment of a back disorder.  
The RO also indicated that the statement from the private 
doctor's wife, that she recalled that the Veteran was fitted 
with a back brace in May 1952, was entirely from memory or 
prompting from the Veteran as to an event that happened 17 
years prior, and the other generalized statements were not 
sufficient to establish that the Veteran incurred a back 
disability during service.  Therefore, service connection for 
a back disorder was denied.  In the November 1994 rating 
decision, the RO observed that the Veteran twisted his right 
shoulder during service in June 1950, and that he was treated 
with heat and wintergreen.  However, the RO continued that 
there was no subsequent treatment and the Veteran's discharge 
examination was negative for any residual of the disability.  
Therefore, service connection was denied because there was no 
evidence showing a chronic right shoulder disability during 
the Veteran's active service.

Evidence added to the record since the April 1969 and 
November 1994 rating decisions includes private treatment 
records dated from 1969 to 1990, VAMC treatment records dated 
from 1981 to August 2008, a January 2007 buddy statement, as 
well as the Veteran's own contentions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the April 1969 and November 1994 rating 
decisions and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claims for service connection for a back 
disorder and a right shoulder disorder.  This evidence is 
certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board 
notes that the private treatment records, dated from 1969 to 
1990, document that the Veteran consistently reported a 
history a history of injuring his back during service as part 
of a parachute jump in 1948 or 1949.  Although there is no 
record of this in the Veteran's service treatment records, 
the Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Furthermore, the Court has held that a Veteran is competent 
to testify to factual matters of which he had first-hand 
knowledge, and citing its earlier decision in Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); see also 38 C.F.R. § 3.159(a)(2) 
(2008).  Therefore, the Board finds that this evidence 
provides a connection or possible connection between the 
Veteran's back disorder and his military service, and thus it 
relates to an unestablished fact necessary to substantiate 
the claim.  

With regard to whether the evidence is material in relation 
to the Veteran's right shoulder disorder claim, the Board 
notes that the Veteran's VAMC outpatient treatment records 
document frequent complaints of right shoulder pain, as well 
as a diagnosis of degenerative joint disease of the right 
shoulder.  Again, the Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides evidence or possible evidence of a chronic right 
shoulder disorder.  

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claims for service connection for a back disorder and a right 
shoulder disorder.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the Veteran's claims can be addressed.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable disability evaluation 
for service-connected bilateral hearing loss is denied.

An increased evaluation for the Veteran's service-connected 
right foot disorder from 20 percent to 30 percent, but not 
higher, is granted, subject to law and regulations governing 
an award of monetary compensation; the appeal is granted to 
this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

Reasons for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is seeking entitlement to service 
connection for a back disorder and a right shoulder disorder.  
He contends that he injured his back in service during a 
parachute jump in Japan in 1948 or 1949, and his service 
treatment records document that he was treated for a right 
shoulder disorder in June 1950.  He further contends that his 
current back disorder and right shoulder disorder stem from 
these events in service.

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2008); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Court cautioned in McClendon 
that an "absence of actual evidence is not substantive 
'negative evidence.'"  It further noted that an indication 
that a current disability "may" be associated with service 
is a low threshold.  Id.  

In the present case, the post-service treatment records 
reflect treatment for a back disorder and a right shoulder 
disorder.  Furthermore, the Veteran has consistently reported 
that his present symptoms have persisted since a parachute 
jump during active duty.  Because the evidence of record does 
not include a medical examination or opinion based on a 
complete review of the Veteran's claims file that discusses 
the nature and extent of the Veteran's back disorder and 
right shoulder disorder, or the likelihood that the Veteran's 
back disorder and right shoulder disorder were incurred in or 
aggravated by his active service, the Board concludes that a 
VA medical examination and opinion is needed in order to 
render a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any back 
disorder and right shoulder disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The VA examiner should 
indicate whether it is at least as likely 
as not that the Veteran has a current back 
disorder or right shoulder disorder that 
is causally or etiologically related to 
his symptomatology in service or is 
otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [," 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


